Citation Nr: 0000951	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  98-11 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of left ear trauma, and, if so, whether service 
connection is warranted for this condition.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss, and, if so, whether service 
connection is warranted for this condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The appellant had active military service from January 1953 
to December 1956. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the above claims.

In October 1999, a hearing was held before the undersigned, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).

The issue of entitlement to service connection for bilateral 
hearing loss is the subject of the REMAND herein.  


FINDINGS OF FACT

1.  In a November 1993 rating decision, the RO denied, on the 
merits, the appellant's claims for service connection for 
residuals of left ear trauma and bilateral hearing loss.  The 
appellant was notified of that decision in December 1993 and 
did not appeal. 

2.  None of the evidence received since 1993 in support of 
the appellant's attempt to reopen his claim for service 
connection for residuals of left ear trauma is material.

3.  Some of the evidence received since 1993 in support of 
the appellant's attempt to reopen his claim for service 
connection for bilateral hearing loss is material.

4.  The appellant's claim for service connection for 
bilateral hearing loss is plausible, but the RO has not 
obtained sufficient evidence for correct disposition of this 
claim.


CONCLUSIONS OF LAW

1.  The November 1993 rating decision that denied service 
connection for residuals of left ear trauma and bilateral 
hearing loss is final.  38 U.S.C.A. § 7105(b) and (c) (West 
1991); 38 C.F.R. § 3.160(d) (1999).

2.  New and material evidence not having been received, the 
appellant's claim for service connection for residuals of 
left ear trauma is not reopened.  38 U.S.C.A. §§ 5108 and 
7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  New and material evidence has been received, and the 
appellant's claim for service connection for bilateral 
hearing loss is reopened.  38 U.S.C.A. §§ 5108 and 7105 (West 
1991); 38 C.F.R. § 3.156(a) (1999).

4.  The claim for service connection for bilateral hearing 
loss is well grounded, but VA has not satisfied its statutory 
duty to assist the appellant in developing facts pertinent to 
this claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant initially filed claims for service connection 
for residuals of left ear trauma and bilateral hearing loss 
in June 1993.  He alleged that he had fallen down a ladder 
during service, and his left ear was "damaged" and had to 
be "reattached."  He also stated that he was exposed to 
acoustic trauma during service from engine noise and weapons 
fire.  His service medical records showed no complaints of or 
treatment for either condition.  He submitted evidence from 
Paul Pettit, M.D., at the Shea Clinic, which showed diagnoses 
of congenital and noise induced hearing loss.  VA examination 
in August 1993 yielded a diagnosis of bilateral sensorineural 
hearing loss, idiopathic in origin, but not related to 
specific trauma or secondary to noise exposure.

A November 1993 rating decision denied these claims.  A 
decision of a duly-constituted rating agency or other agency 
of original jurisdiction is final and binding as to all field 
offices of the Department as to written conclusions based on 
evidence on file at the time the veteran is notified of the 
decision.  38 C.F.R. § 3.104(a) (1999).  Such a decision is 
not subject to revision on the same factual basis except by a 
duly constituted appellate authority.  Id.  The appellant has 
one year from notification of a decision of the agency of 
original jurisdiction to file a notice of disagreement (NOD) 
with the decision, and the decision becomes final if a NOD is 
not filed within that time.  38 U.S.C.A. § 7105(b) and (c) 
(West 1991); 38 C.F.R. §§ 3.160(d) and 20.302(a) (1999).  A 
letter from the RO, advising the appellant of the November 
1993 decision and of appellate rights and procedures, was 
issued in December 1993.  The appellant did not disagree with 
that decision; therefore, it is final.  38 U.S.C.A. § 7105 
(West 1991). 

In August 1997, the appellant requested that his claims be 
reopened.  In order to reopen a claim which has been 
previously denied and which is final, the claimant must 
present new and material evidence.  38 U.S.C.A. § 5108 (West 
1991).  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The claimant does not have to demonstrate 
that the new evidence would probably change the outcome of 
the prior denial.  Rather, it is important that there be a 
complete record upon which the claim can be evaluated, and 
some new evidence may contribute to a more complete picture 
of the circumstances surrounding the origin of a claimant's 
injury or disability.  Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also Winters 
v. West, 12 Vet. App. 203 (1999).  Third, if the reopened 
claim is well grounded, VA may evaluate the merits of the 
claim after ensuring that the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.

In the rating decision on appeal, the RO adjudicated this 
issue according to the definition of material evidence 
enunciated in Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
("a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome" of the final decision).  The 
Federal Circuit in Hodge declared this definition of material 
evidence invalid.  Therefore, the determination as to whether 
the appellant has submitted new and material evidence to 
reopen this claim will be made pursuant to the definition of 
new and material evidence contained in 38 C.F.R. § 3.156(a), 
as discussed above.  It is not necessary to remand this claim 
because no prejudice to the appellant results from the 
Board's consideration of this claim.  He was provided notice 
of the applicable laws and regulations regarding new and 
material evidence, including 38 C.F.R. § 3.156.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Furthermore, the Board's 
review of this claim under the more flexible Hodge standard 
accords the appellant a less stringent "new and material" 
evidence threshold to overcome.  

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).

The evidence received subsequent to November 1993 is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Since November 1993, the 
following evidence has been received:  (1) the appellant's 
contentions, including those raised at a personal hearing in 
October 1999; and (2) a letter from W. Michael Hall, M.D.

The appellant requested reopening of these claims based on 
new records at the National Personnel Records Center (NPRC).  
The RO requested additional records for the appellant from 
NPRC, but that facility indicated that none were found.  The 
appellant again submitted statements concerning the trauma to 
his left ear during service and his exposure to noise during 
service.  He argued that perhaps NPRC had lost his treatment 
records in the fire at that facility in 1973.  A letter from 
Dr. Hall dated in June 1998 indicated that the appellant's 
hearing loss was probably related to "noise, engine, and gun 
noise exposure."  The letter discussed the appellant's 
reported history of noise exposure during his military 
service.  

To the extent that the appellant contends that he has 
residuals of left ear trauma as a result of an inservice 
injury and bilateral hearing loss as a result of acoustic 
trauma during service, this evidence is not new.  Prior to 
1993, he had submitted detailed statements concerning the 
alleged left ear injury and noise exposure during service.  
He has not submitted any new contentions regarding these 
conditions; he has merely, at best, repeated his prior 
assertions.  This evidence is cumulative of evidence 
associated with the claims file at the time of the November 
1993 rating decision and is not new for purposes of reopening 
a claim.

The letter from Dr. Hall is new in that it was not previously 
of record.  It is necessary, therefore, to decide if this 
evidence is material.  To be material, it must be (a) 
relevant in that it bears directly and substantially on the 
matter under consideration, and (b) so significant, either by 
itself or with other evidenc, that it must be considered in 
order to fairly decide the claim.  38 C.F.R. § 3.156(a) 
(1999).

The Board concludes that the appellant has not submitted 
material evidence concerning his claim for service connection 
for residuals of left ear trauma.  The letter from Dr. Hall 
did not reference a prior injury to the left ear, nor 
identify the current presence of any left ear disorder other 
than hearing loss.  Dr. Hall's letter, which is the only new 
evidence submitted since 1993, is therefore not relevant to 
this claim.  

None of the evidence of record shows a conclusion by a 
medical professional that the appellant has residuals of the 
alleged left ear trauma.  The appellant testified that he was 
told at the Shea Clinic that he had scar tissue in the left 
ear and/or the left cochlea was damaged, possibly due to 
trauma.  No such opinion is contained in the records from the 
Shea Clinic.  The appellant's contentions that he has 
residuals of the alleged left ear trauma are neither material 
nor competent evidence.  There is no evidence that he 
possesses the requisite medical knowledge to render a 
probative opinion on a matter requiring medical expertise.  
See Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Accordingly, the Board finds 
that the evidence received subsequent to November 1993 is not 
new and material and does not serve to reopen the appellant's 
claim for service connection for residuals of left ear 
trauma.  38 U.S.C.A. §§ 5108 and 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

However, the Board concludes that the appellant has submitted 
material evidence concerning his claim for service connection 
for bilateral hearing loss.  The letter from Dr. Hall 
included a professional opinion as to the etiology of the 
appellant's current hearing loss and suggested a relationship 
to the appellant's military service.  This evidence bears 
directly and substantially on the specific matter under 
consideration (i.e., entitlement to direct service 
connection), and it is sufficiently significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (1999).  Accordingly, the Board 
concludes that this evidence is new and material evidence, 
and the claim for service connection for bilateral hearing 
loss must be reopened.

The appellant's reopened claim is also well grounded.  See 
Elkins.  The appellant testified as to exposure to noise 
during service, and his statements are presumed true for the 
purpose of determining whether a well-grounded claim has been 
submitted.  VA examinations in 1993 demonstrated that he has 
bilateral hearing loss disability, as shown by auditory 
thresholds of 40 decibels or greater in both ears.  See 
38 C.F.R. § 3.385 (1999).  There are medical opinions 
indicating that it is possible that the appellant's hearing 
loss is, at least in part, related to the reported inservice 
noise exposure.  Although the appellant's service medical 
records do not show complaints of or treatment for hearing 
loss, VA regulations do not preclude service connection for 
hearing loss that is first manifested after service if the 
evidence establishes that it is the result of an injury or 
disease incurred in service.  Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).  Assuming the credibility of this evidence, 
it is sufficient to create the plausibility of a valid claim.  
However, the Board concludes that this is not the type of 
well-grounded claim that is meritorious on its own, but 
rather one that may be capable of substantiation with further 
development of the medical evidence on remand.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990) (a well grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation).

The appellant having presented a well-grounded claim, the 
Department has a duty to assist in the development of facts 
relating to the claim.  38 U.S.C.A. §§ 5103 and 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The Board concludes that VA 
has not satisfied its duty to assist the appellant in the 
development of his hearing loss claim.  The record does not 
contain sufficient evidence to decide his claim fairly.  
Accordingly, further assistance to the appellant is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§§ 5103 and 5107(a), and the hearing loss claim is REMANDED 
for the development discussed below. 


ORDER

As new and material evidence has not been received to reopen 
the appellant's claim for service connection for residuals of 
left ear trauma, the claim is not reopened, and the appeal is 
denied.

As new and material evidence has been received to reopen the 
appellant's claim for service connection for bilateral 
hearing loss, the claim is reopened, and, to that extent, the 
appeal is granted.


REMAND

Additional evidentiary development is needed prior to further 
disposition of the appellant's claim for service connection 
for bilateral hearing loss.

The appellant testified that the first post-service treatment 
for decreased hearing acuity was at the Shea Clinic in 1972 
or 1973.  Dr. Hall's letter indicated that the appellant was 
first provided a hearing aid in 1970 from the Shea Clinic.  
The earliest records from the Shea Clinic associated with the 
claims file are dated in 1979.  Any earlier treatment records 
would be relevant to the appellant's claim for service 
connection.  The appellant should be informed of the need to 
obtain any additional treatment records, since it is his 
ultimate responsibility to submit evidence in support of his 
claim.  38 C.F.R. § 3.159(c) (1999).  See also 38 U.S.C.A. 
§ 5103(a) (West 1991).

It is unclear from the record whether the appellant has 
received treatment at a VA medical facility for his hearing 
loss.  The letter from Dr. Hall referenced VA testing in 
1970, but the appellant's testimony suggested that his only 
visit to a VA facility was for his examination in 1993.  The 
RO should ask the appellant to clarify whether he has 
received outpatient treatment at a VA medical facility for 
his hearing loss, and, if so, those records must be obtained.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The medical rationale for Dr. Hall's opinion was not 
indicated, and it is clear from the appellant's testimony 
that Dr. Hall has never examined the appellant's ears.  The 
appellant should be informed of the necessity of obtaining 
the medical rationale for Dr. Hall's opinion.  Again, he is 
advised that it is his ultimate responsibility to submit 
evidence in support of his claim.  38 C.F.R. § 3.159(c) 
(1999).  See also 38 U.S.C.A. § 5103(a) (West 1991).

It is necessary to obtain a medical opinion as to the 
etiology of the appellant's hearing loss because the medical 
evidence of record is contradictory.  The Shea Clinic 
concluded that the appellant's hearing loss was partly 
congenital in origin, and the VA examiner in 1993 concluded 
that it was idiopathic (unknown) in origin.  Other medical 
professionals have concluded that the appellant's hearing 
loss is noise related.  It is necessary that a medical 
professional review the claims file, including the other 
medical opinions, and provide an opinion as to the likelihood 
that the appellant's current hearing loss is related to his 
military service, including the alleged acoustic trauma.  A 
medical opinion is needed, since there is not sufficient 
evidence upon which the Board can decide the appellant's 
claim.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); 
Santiago v. Brown, 5 Vet. App. 288, 292 (1993).

Accordingly, although the Board regrets the delay, the 
appellant's hearing loss claim is REMANDED for the following:

1.  The RO should ask the appellant to 
submit the following evidence: 

(a) his actual treatment records from 
the Shea Clinic for any treatment 
prior to 1979;

(b) his actual treatment records from 
Dr. Hall for any treatment for hearing 
loss; and

(c) a statement from Dr. Hall as to the 
medical rationale for his opinion that 
the appellant's hearing loss is 
probably related to engine and gun 
noise exposure, including the exact 
basis of such opinion (i.e., what 
records were reviewed in reaching this 
conclusion) and a statement as to 
whether Dr. Hall has ever examined the 
appellant's ears and/or hearing 
acuity.

The RO should provide the appellant an 
opportunity to obtain this evidence and 
submit it in keeping with his ultimate 
responsibility to furnish evidence in 
support of his claim, and notify him of 
the time limit within which he is 
requested to provide the evidence.  
38 C.F.R. § 3.159(c) (1999).  If 
necessary, the RO should assist the 
appellant in obtaining this information.

2.  Ask the appellant to clarify whether 
he has ever received outpatient treatment 
at a VA medical facility for his hearing 
loss, and, if so, to list those 
facilities and the dates of treatment.  
If the appellant has received VA 
treatment, obtain and associate with the 
claims file all referenced medical 
records.

3.  After obtaining as many of the above 
records as possible and/or allowing the 
appellant an opportunity to submit the 
requested evidence, send the claims 
folder to a VA specialist with expertise 
in the diagnosis and treatment of 
audiological disorders, to include 
hearing loss.  If the examiner determines 
that another examination is necessary 
prior to rendering the requested opinion, 
schedule the appellant for such an 
examination. 

The examiner should indicate in the 
report that the claims file was reviewed.  
The examiner is asked to render an 
opinion as to whether it is as likely as 
not that the appellant's hearing loss as 
shown by VA testing in 1993 is related to 
a disease or injury incurred during 
service, including the reported acoustic 
trauma.  The examiner is also asked to 
reconcile any contradictory medical 
evidence of record (i.e., medical 
opinions indicating that the hearing loss 
is idiopathic or congenital in origin).  
The medical rationale for all opinions 
expressed must be provided.

4.  Review the claims folder and ensure 
that all of the above development actions 
have been conducted and completed in 
full.  Ensure that the examination report 
includes fully detailed descriptions of 
all opinions requested.  If it does not, 
it must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1999).

5.  After completion of the above 
evidentiary development, readjudicate the 
appellant's claim for service connection 
for bilateral hearing loss (on the 
merits) with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  If the benefit sought on appeal 
remains denied, provide the appellant and 
his representative a supplemental 
statement of the case, and allow an 
appropriate period for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 



